COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CHRISTOPHER NAPIER,                          §             No. 08-18-00050-CR

                      Appellant,              §                Appeal from the

 v.                                           §              243rd District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20170D04503)

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 28, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Gerald A. Georges, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 28,

2018.

        IT IS SO ORDERED this 30th day of October, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.